                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:20-CT-3136-BO



ARTEMIO GARCIA, JR. ,                      )
                                           )
                           Plaintiff,      )
                                           )
                   V.                      )                           ORDER
                                           )
FEDERAL BUREAU OF PRISONS ,                )
                                           )
                           Defendant.      )


         On August 6, 2019, plaintiff, a federal inmate proceeding through counsel, filed a complaint

in the United States District Court for the District of Columbia, alleging that defendant Federal

Bureau of Prisons ("BOP") violated the Religious Freedom Restoration Act, 42 U .S.C. § 2000bb et

seq. ("RFRA") when it denied his request to have tattoos surgically removed from his body. On

November 13 , 2019, BOP answered plaintiffs complaint. On March 26, 2020, the District of

Columbia granted BOP' s motion to transfer the action to this court and stayed entry of a scheduling

order.

         The court's records indicate that Brandon Creighton Sample, counsel for plaintiff, is not a

member of the bar of this court. Plaintiff, and counsel for plaintiff, are directed to Local Civil Rule

83 .1 , which requires litigants in civil cases, except governmental agencies and parties appearing pro

se, to be represented by at least one member of the bar of this court. See Local Rule 83.l(d). An

attorney for a litigant may comply with that rule by making a special appearance with local counsel.

See Local Civil Rule 83.l(d)- (e). If Mr. Sample wants to continue to represent plaintiff in this

action, he must file notice evidencing his compliance with Local Civil Rule 83.1 by May 1, 2020.




           Case 5:20-ct-03136-BO Document 27 Filed 04/14/20 Page 1 of 2
       The court's docket also indicates that the United States Attorney for this district has not yet

appeared for defendant. The court directs the Clerk of Court to send a copy of this order to the Civil

Division of the United States Attorney' s Office for this district. The United States Attorney must

file a notice of appearance by May 1, 2020.

       In sum, the court DIRECTS plaintiffs counsel to comply with Local Civil Rule 83.1 by May

1, 2020, and DIRECTS the United States Attorney for this district to file a notice of appearance by

May 1, 2020. The court further DIRECTS the Clerk of Court to send a copy of this order to the Civil

Division of the United States Attorney' s Office for this district, and to enter an order setting a

deadline for the parties' Rule 26(f) meeting after the parties have complied with this order.

        SO ORDERED. This L.jday of April 2020.




                                                        ~tlt'
                                                         Chief United States District Judge




                                                  2

          Case 5:20-ct-03136-BO Document 27 Filed 04/14/20 Page 2 of 2
